 



Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Bone Biologics Corporation

2 Burlington Woods Dr., Suite 100

Burlington, MA 101803

 

Gentlemen:

 

The undersigned subscriber or subscribers (hereinafter, the “Purchaser”) has
received and carefully read this subscription agreement (the “Agreement”) and
the Confidential Offering Documents for Accredited Investors as may be amended
or supplemented from time to time consisting of certain of the Company’s
securities filings (the “Securities Filings”) which have been filed with the
Securities and Exchange Commission (“SEC”) which are available at www.sec.gov
(the “Offering Documents”) which relates to the offering of securities (the
“Offering”) of Bone Biologics Corporation, a Delaware corporation (the
“Company”).

 

1. Subscription. Subject to the terms and conditions of this Agreement, the
Purchaser hereby irrevocably subscribes for and agrees to purchase the number of
Shares (the “Shares”) of the Company, on the signature page hereof at a purchase
price of $2.00 per Share (the “Share Purchase Price”) and hereby tenders this
Agreement, together with a check or wire transfer in such amount to the Company
for such purchase.

 

The Purchaser agrees that this subscription shall be irrevocable and shall
survive the death or disability of the Purchaser. The Purchaser understands that
if this subscription is not accepted, in whole or in part, funds received by the
Company pursuant hereto will be returned to the Purchaser, without interest
accrued thereon or deduction therefrom.

 

2. Acceptance of Subscription. The Purchaser acknowledges that the Company has
the right (in its sole discretion) to accept or reject this subscription, in
whole or in part, for any reason, and that this subscription shall be deemed to
be accepted by the Company only when it is signed on its behalf. The Agreement
either will be accepted or rejected, in whole or in part, as promptly as
practical after receipt. The Purchaser agrees that subscriptions need not be
accepted in the order subscriptions are received by the Company. Upon rejection
of this Agreement for any reason, all items received with this Agreement shall
be returned to the Purchaser without deduction for any fee, commission or
expense and without accrued interest with respect to any money received, and
this Agreement shall be deemed to be null and void and of no further force or
effect.

 

3. Representations, Warranties and Covenants of the Purchaser. The Purchaser
hereby represents, warrants to, and covenants with the Company and the Placement
Agent as follows:

 

(a) The Shares (collectively, the “Securities”) offered in this Offering are not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws. The Purchaser understands that the Offering and
sale of the Securities contemplated hereby is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2) thereof and
the provisions of Rule 506(b) of Regulation D promulgated thereunder, based, in
part, upon the representations, warranties and agreements of the Purchaser
contained in this Agreement.

 

(b) he Purchaser and the Purchaser’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”),
acknowledges that it has received the Offering Documents, either in hard copy or
electronically, and all other documents requested by the Purchaser, has
carefully reviewed them and understands the information contained therein, and
the Purchaser and the Advisors, if any, prior to the execution of this
Agreement, have had access to the same kind of information as would be available
in a registration statement filed by the Company under the Securities Act.
Purchaser’s decision to enter into this Agreement has been made based solely on
the independent evaluation by the Purchaser and its Advisors, if any.

 

   

 

 

(c) Neither the SEC nor any state securities commission or other regulatory body
has approved the Shares, or passed upon or endorsed the merits of the Offering
or confirmed the accuracy or determined the adequacy of the Offering Documents.
Any representation to the contrary is a criminal offense. The Offering Documents
have not been reviewed by any federal, state or other regulatory authority. The
Securities are subject to restrictions on transferability and resale and may not
be transferred or resold except as permitted under the Securities Act, and the
applicable state securities laws, pursuant to registration or exemption
therefrom.

 

(d) All documents, records, and books pertaining to the investment in the Shares
(including, without limitation, the Offering Documents) have been made available
for inspection by the Purchaser and its Advisors, if any.

 

(e) The Purchaser and its Advisors, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the Offering of the Shares and the business, financial
condition, and results of operations of the Company, and all such questions have
been answered by representatives of the Company to the full satisfaction of the
Purchaser and its Advisors, if any.

 

(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or other information (oral or written)
other than as stated in the Offering Documents or as contained in documents so
furnished to the Purchaser or its Advisors, if any, by the Company.

 

(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Shares directly or indirectly through or as a
result of, any form of general solicitation or general advertising including,
without limitation, any press release, article, notice, advertisement or other
communication published in any newspaper, magazine or similar media or broadcast
over television, radio or the internet (including without limitation, internet
“blogs,” bulletin boards, discussion groups or social networking sites) in
connection with the Offering and sale of the Shares and is not subscribing for
the Shares and did not become aware of the Offering of the Shares through or as
a result of any seminar or meeting to which the Purchaser was invited by, or any
solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in securities generally.

 

(h) Other than R.W. Pressprich & Co. who is acting as placement agent (the
“Placement Agent”) for the Company in the Offering, and any broker-dealer and
member of FINRA who the Placement Agent may have retained to offer and sell
Shares in this Offering, the Purchaser is not aware of any person and has been
advised that no person, will receive from the Company any compensation as a
broker, finder, adviser or in any other capacity in connection with the purchase
of the Shares.

 

(i) The Purchaser, either alone or together with its Advisors, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering, to evaluate
the merits and risks of an investment in the Shares and the Company and to make
an informed investment decision with respect thereto.

 

(j) The Purchaser understands that the Company will review this Agreement and
the Purchaser’s Confidential Purchaser Questionnaire which is attached hereto as
Exhibit A and incorporated herein by such reference and the Company is hereby
given authority by the Purchaser to call the Purchaser’s bank or place of
employment or otherwise investigate or review the financial standing of the
Purchaser; and it is further agreed that the Company reserves the unrestricted
right to reject or limit any subscription and to close the offer at any time.

 

 2 

 

 

(k) The Purchaser is not relying on the Company, the Placement Agent or any of
their respective employees or agents with respect to the legal, tax, economic
and related considerations of an investment in the Shares, and the Purchaser has
relied on the advice of, or has consulted with, only its own Advisors, if any.

 

(l) The Purchaser represents that the Shares are being purchased for the
Purchaser’s own account, for investment purposes only and not with a view for
distribution or resale to others. The Purchaser agrees that the Purchaser will
not sell or otherwise transfer the Securities unless the Securities are
registered under the Securities Act or unless in the opinion of counsel
satisfactory to the Company an exemption from such registration is available.
The Purchaser understands that the Securities have not been registered under the
Securities Act by reason of a claimed exemption under the provisions of the
Securities Act which depends, in part, upon the Purchaser’s investment
intention. In this connection, the Purchaser understands that it is the position
of the SEC that the statutory basis for such exemption would not be present if
the Purchaser’s representation merely meant that the Purchaser’s present
intention was to hold such Shares for a short period, such as the capital gains
period of tax statutes, for a deferred sale or for any other fixed period. The
Purchaser realizes that the SEC might regard a purchase with an intent
inconsistent with the Purchaser’s representation to the Company, and a sale or
disposition thereof, as a deferred sale to which the exemption is not available.

 

(m) The purchase of the Shares represents a high risk capital investment and the
Purchaser is able to afford an investment in a speculative venture having the
risks and objectives of the Company. The Purchaser must bear the substantial
economic risks of the investment in the Shares indefinitely because none of the
Securities may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. Legends shall be
placed on the Securities to the effect that they have not been registered under
the Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s books. Stop transfer instructions will be
placed with the transfer agent of the Securities.

 

(n) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment in the Shares for an indefinite period of time.

 

(o) The Purchaser satisfies any special suitability or other applicable
requirements of his state of residence and/or the state in which the transaction
by which the Shares are purchased occurs.

 

(p) The Purchaser is aware that an investment in the Shares involves a number of
very significant risks. The Purchaser is aware of the following additional risk
factors:

 

Prospective investors must undertake their own due diligence.

 

The Offering Documents contain limited information regarding our company, our
current and future business and operations, our management and our financial
condition. While we believe the information contained in the Offering Documents
accurate, such document is not meant to contain an exhaustive discussion
regarding our company. We cannot guarantee a prospective investor that the
abbreviated nature of the Offering Documents will not omit to state a material
fact which a prospective investor may believe to be an important factor in
determining if an investment in the Shares is appropriate for such investor. As
a result, prospective investors are required to undertake their own due
diligence of our company, our current and proposed business and operations, our
management and our financial condition to verify the accuracy and completeness
of the information we are providing in the Offering Documents. This investment
is suitable only for accredited investors who have the knowledge and experience
to independently evaluate our company, our business and prospects.

 

 3 

 

 

This is a “best efforts” Offering and there are no assurances we will sell all
of the Shares offered hereby.

 

This is a “best efforts” offering which means there is no guarantee as to the
minimum number of Shares we may sell in this Offering. There are no assurances
we will sell a sufficient number of Shares to accomplish our goals which are
described in these Offering Documents. If we sell less than all of the Shares
offered hereby, we will have significantly less funds available to us for
general working capital and for the other purposes described herein.

 

Our management has full discretion as to the use of proceeds from the Offering.

 

We expect to use the net proceeds from this Offering for working capital,
protein development, laboratory and testing equipment necessary to support such
development, regulatory and clinical expenses, and development work to extend
the patent life of NELL-1, as well as for other purposes not presently
contemplated herein but which are related directly to growing our current
business. As a result of the foregoing, purchasers of the Shares offered hereby
will be entrusting their funds to our management, upon whose judgment and
discretion the investors must depend, with only limited information concerning
management’s specific intentions.

 

(q) The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
under the Securities Act, and has truthfully and accurately completed the
Purchaser’s Confidential Purchaser Questionnaire contained herein.

 

(r) The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Agreement and all other related agreements or certificates and to carry out
the provisions hereof and thereof; (ii) if a corporation, partnership, or
limited liability company or partnership, or association, joint stock company,
trust, unincorporated organization or other entity, such entity is duly
organized, validly existing and in good standing under the laws of the state of
its organization, the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of state law or its charter or
other organizational documents, such entity has full power and authority to
execute and deliver this Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the Shares, the execution and delivery of this Agreement has been duly
authorized by all necessary action, this Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Agreement in a representative or
fiduciary capacity, represents that it has full power and authority to execute
and deliver this Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Agreement, and such individual, partnership, ward, trust, estate, corporation,
or limited liability company or partnership, or other entity has full right and
power to perform pursuant to this Agreement and make an investment in the
Company, and represents that this Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this Agreement
will not violate or be in conflict with any order, judgment, injunction,
agreement or controlling document to which the Purchaser is a party or by which
it is bound.

 

(s) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company and/or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability of an exemption from registration under Federal and
state securities laws in connection with the Offering. The Purchaser further
represents and warrants that it will notify and supply corrective information to
the Company and the Placement Agent immediately upon the occurrence of any
change therein occurring prior to the Company’s issuance of the Shares.

 

 4 

 

 

(t) The Purchaser has significant prior investment experience, including
investments in non-registered securities. The Purchaser has a sufficient net
worth to sustain a loss of its entire investment in the Company in the event
such a loss should occur. The Purchaser’s overall commitment to investments
which are not readily marketable is not excessive in view of the Purchaser’s net
worth and financial circumstances and the purchase of the Shares will not cause
such commitment to become excessive. The investment is a suitable one for the
Purchaser.

 

(u) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisors, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Offering Documents.

 

(v) The Purchaser has relied only on the information contained in the Securities
Filings.

 

(w) The Purchaser understands and agrees that all certificates representing the
Shares will contain the following restrictive legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“1933 ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED OR DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO COUNSEL TO DB COWORKING HOLDINGS
CORP. THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS IS AVAILABLE.

 

(x) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

 

(y) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representations set forth
in the preceding paragraph. The Purchaser agrees to promptly notify the Company
and the Placement Agent should the Purchaser become aware of any change in the
information set forth in these representations. The Purchaser understands and
acknowledges that, by law, the Company may be obligated to “freeze the account”
of the Purchaser, either by prohibiting additional subscriptions from the
Purchaser, declining any redemption requests and/or segregating the assets in
the account in compliance with governmental regulations. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company or any of the Company’s other service providers. These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

 



1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

 5 

 

 

(z) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure[2], or any
immediate family[3] member or close associate[4] of a senior foreign political
figure, as such terms are defined in the footnotes below.

 

(aa) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

(bb) (For ERISA plans only) The fiduciary of the ERISA plan represents that such
fiduciary has been informed of and understands the Purchaser’s investment
objectives, policies and strategies, and that the decision to invest “plan
assets” (as such term is defined in ERISA) in the Company is consistent with the
provisions of ERISA that require diversification of plan assets and impose other
fiduciary responsibilities. The Purchaser fiduciary or plan (a) is responsible
for the decision to invest in the Company; (b) is independent of the Company or
any of its affiliates; (c) is qualified to make such investment decision; and
(d) in making such decision, the Purchaser fiduciary or plan has not relied
primarily on any advice or recommendation of the Company or any of its
affiliates.

 

(cc) The Purchaser: (i) if a natural person, represents on its behalf; or (ii)
if a corporation, partnership, or limited liability company or partnership, or
association, joint stock corporation or other entity, represents on its behalf
and the behalf of its officers, directors and principal stockholders, connected
with the Purchaser at the time of this Agreement, that it is not subject to any
“Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualifying Event”), except for a Disqualifying Event
covered by Rule 506(d)(2) or (d)(3).

  

 



2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

 6 

 

 

The foregoing representations and warranties are true and accurate as of the
date hereof, shall be true and accurate as of the date of delivery of this
Agreement and accompanying documents to the Company and Placement Agent and
shall survive such delivery. If, in any respect, those representations and
warranties shall not be true and accurate prior to delivery of the payment
pursuant to paragraph 1, the undersigned shall immediately give written notice
to the Company and the Placement Agent specifying which representations and
warranties are not true and accurate and the reason therefor. In addition, the
Purchaser agrees to notify the Company and the Placement Agent immediately in
writing if the Purchaser ceases to be an “accredited investor” within the
meaning of Rule 501(a) of Regulation D under the Securities Act. Until the
Purchaser provides a notice described in the preceding two sentences, the
Company and the Placement Agent may rely on the representations, warranties,
covenants and agreements contained herein in connection with any matter related
to the Company and/or the Placement Agent. Without limiting the generality of
the preceding sentence, the Company and the Placement Agent may assume that all
such representations and warranties are correct in all respects as of the date
hereof and may rely on such representations and warranties in determining
whether (i) the Purchaser is suitable as a purchaser of Shares, (ii) Shares may
be sold to the Purchaser or any other Purchaser without first registering the
Shares under the Securities Act or any other applicable securities laws, (iii)
the conditions to the acceptance of subscriptions for Shares have been
satisfied, and (iv) the Purchaser meets the eligibility standards set by the
Company.

 

4. Representations, Warranties and Covenants of the Company. The Company hereby
represents, warrants to and covenants with the Purchaser as follows:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware. The Company is not in
violation of any of the provisions of its certificate of incorporation, by-laws
or other organizational or charter documents, each as may be amended (the
“Internal Documents”). The Company is qualified to transact business as a
foreign corporation and is in good standing under the laws of each jurisdiction
where the location of its properties or the conduct of its business makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the business, assets, liabilities, results of
operations, condition (financial or otherwise), properties or prospects of the
Company.

 

(b) The Company has all power and authority to: (i) conduct its business as
presently conducted and as proposed to be conducted as described in the Offering
Documents; (ii) enter into and perform its obligations under this Agreement; and
(iii) issue, sell and deliver the Shares. The execution and delivery of each of
the Agreement and the issuance, sale and delivery of the Shares has been duly
authorized by all necessary corporate action. This Agreement has been duly
executed and when delivered will constitute upon due execution and delivery,
will constitute, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, including the effect of statutory and other laws
regarding fraudulent conveyances and preferential transfers, and except that no
representation is made herein regarding the enforceability of the Company’s
obligations to provide indemnification and contribution remedies under the
securities laws and subject to the limitations imposed by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

(c) The Shares will be duly and validly issued, fully paid and non-assessable,
and free from all taxes or liens with respect to the issue thereof and shall not
be subject to preemptive rights, rights of first refusal and/or other similar
rights of stockholders of the Company and/or any other person.

 

 7 

 

 

(d) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its property is
pending or, to the best knowledge of the Company, threatened that (i) could
reasonably be expected to have a material adverse effect on the performance of
this Agreement or the other Offering Documents by the Company or the
consummation of any of the transactions contemplated hereby or thereby, and/or
(ii) could reasonably be expected to have a material adverse effect on the
Company’s operations.

 

(e) The Company owns or leases all such properties as are necessary to the
conduct of its operations as presently conducted.

 

(f) The Company is not in (i) violation or default of any provision of its
Internal Documents; (ii) default or material violation of the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject; and/or (iii)
default or material violation of any statute, law, rule, regulation, judgment,
order or decree applicable to the Company of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, as applicable.

 

(g) The Company has filed all U.S. federal, state and local tax returns that are
required to be filed or has requested or will request extensions thereof and has
paid all taxes required to be paid by it and any other assessment, fine or
penalty levied against the Company, to the extent that any of the foregoing is
due and payable, except for any such assessment, fine or penalty that is
currently being contested in good faith.

 

(h) Assuming the accuracy of the Purchaser’s representations and warranties set
forth in this Agreement, no registration under the Securities Act of the Shares
is required for the offer and sale of the Shares to the Purchaser in the manner
contemplated herein and in the Offering Documents.

 

(i) The Company has not engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Shares.

 

(j) Since the date of the Offering Documents, there has not been:

 

  (i) any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;          (ii) any issuance by the
Company of any securities, other than grants of options under the Company’s
stock option plan(s) made to its officers, directors and employees; or        
(iii) any incurrence of any material liability by the Company outside of the
ordinary course of business.

 

(k) The books of account, ledgers, order books, records and documents of the
Company accurately and completely reflect all material information relating to
the business of the Company, the location and collection of its assets, and the
nature of all transactions giving rise to the obligations or accounts receivable
of the Company.

 

 8 

 

 

(l) The Company shall file a Form D with respect to the Shares as required under
Regulation D. The Company shall legally qualify the Shares for sale to the
Purchasers in each Closing pursuant to this Offering Materials under applicable
securities or “blue sky” laws of the states of the United States (or obtain an
exemption from such qualification), and shall pay all fees and expenses of such
counsel in connection therewith, including, but not limited to, all state filing
fees and such counsel’s legal fees and expenses.

 

(m) Except for commissions which may be paid to the Placement Agent, the Company
has taken no action which would give rise to any claim by any person for
brokerage commissions, transaction fees or similar payments relating to this
Agreement or the transactions contemplated hereby.

 

(n) None of the information set forth in the Offering Documents contains any
untrue statement of material fact or omits to state any material fact necessary
in order to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading.

 

5. Indemnification. The Purchaser acknowledges that the Purchaser understands
the meaning and legal consequences of the representations, warranties and
covenants in Section 3 hereof and that the Company and the Placement Agent have
relied upon such representations, warranties and covenants, and the Purchaser
hereby agrees to indemnify and hold harmless the Company, the Placement Agent
and each of their respective officers, directors, controlling persons, agents
and employees, from and against any and all losses, damages or liabilities due
to or arising out of a breach of any representation, warranty or covenant made
by the Purchaser herein. Notwithstanding the foregoing, however, no
representation, warranty, covenant, acknowledgment or agreement made herein by
the Purchaser shall in any manner be deemed to constitute a waiver of any rights
granted to the Purchaser under Federal or state securities laws. All
representations, warranties and covenants contained in this Agreement and the
indemnification contained in this Section 5 shall survive the acceptance of this
subscription.

 

6. Restrictions on Transfer. The Purchaser understands and agrees that the
Securities shall not be sold, pledged, hypothecated or otherwise transferred
unless the Securities are registered under the Securities Act and applicable
state securities laws or are exempt therefrom.

 

7. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Agreement shall survive the death or
disability of the Purchaser and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder shall be joint and several
and the agreements, representations, warranties, and acknowledgments herein
shall be deemed to be made by and be binding upon each such person and such
person’s heirs, executors, administrators, successors, legal representatives,
and permitted assigns.

 

8. Investor Qualification. The Purchaser previously or simultaneously herewith
has furnished a completed and executed Confidential Purchaser Questionnaire, the
information in which is true and correct in all respects and which is hereby
incorporated by reference herein.

 

9. Modification. Neither this Agreement nor any provision hereof shall be
waived, modified, changed, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, change,
discharge or termination is sought.

 

10. Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly made when delivered,
or mailed by registered or certified mail, return receipt requested:

 

 9 

 

 

(a) If to the Purchaser, to the address set forth on the signature page of this
Agreement, or at such other address as the Purchaser may hereafter have advised
the Company by written notification.

 

(b) If to the Company, to the address set forth on the first page of this
Agreement, or at such other address as the Company may hereafter have advised
the Purchaser by written notification.

 

11. Survival of Representations and Warranties. Each party hereto covenants and
agrees that the representations and warranties of such party contained in this
Agreement shall survive the Closing.

 

12. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the matters set forth herein and supersede all prior
oral or written agreements and understandings, if any, relating to the subject
matter hereof.

 

13. Assignability. This Agreement is not transferable or assignable by the
undersigned or any successor thereto.

 

14. Registration Rights. One or more Purchasers (collectively, the “Demand
Holder”) holding not less than 500,000 Shares, may make a written request, which
request will specify the aggregate number of Shares to be registered and will
also specify the intended methods of disposition thereof (the “Request Notice”)
to the Company for registration with the SEC under and in accordance with the
provisions of the Securities Act of all or part of the Shares then owned by the
Demand Holder (a “Demand Registration”). Upon any request for a Demand
Registration, the Company will use commercially reasonable efforts to effect the
prompt registration under the Securities Act of the Shares which the Company has
been so requested to register by the Demand Holder as contained in the Request
Notice, all to the extent required to permit the disposition of the Shares so to
be registered in accordance with the intended method or methods of disposition
of each seller of such Shares. The Company will not be required to effect more
than one Demand Registration. It shall be a condition precedent to the
obligations of the Company to take any action that Purchasers requesting
inclusion in any registration shall furnish to the Company such information
regarding them, the Shares held by them, the intended method of disposition of
such Shares and other matters as the Company shall reasonably request and as
shall be required in connection with the action to be taken by the Company. The
obligations hereunder shall expire at such time as the Shares may be sold to the
pubic without registration without regard to the volume and manner requirements
under Rule 144.

 

15. Governing Law; Waiver Of Jury Trial, Etc. This Agreement shall be governed
by and construed solely and exclusively under and pursuant to the laws of the
State of Delaware as applied to agreements among Delaware residents entered into
and to be performed entirely within Delaware. THE PARTIES HERETO AGREE TO WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY. THE PARTY PREVAILING THEREIN SHALL BE ENTITLED TO PAYMENT FROM THE OTHER
PARTY HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND DISBURSEMENTS.

 

16. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and shall execute and deliver all such
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

 10 

 

 

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which shall
constitute one and the same document. In the event that any signature (including
a financing signature page) is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.

 

18. Use of Pronouns and Defined Terms. All pronouns and any variations thereof
used herein shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the person or persons referred to may
require. All terms not otherwise defined herein shall have the same meaning as
in the Offering Documents.

 

19. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

20. Most Favored Nations. From the date hereof until such time as the Offering
is terminated, in the event the Company issues or sells any shares of Common
Stock or securities directly or indirectly convertible into or exercisable for
Common Stock (“Common Stock Equivalents”) or amends the Offering Documents
relating to any sale or issuance of Common Stock or Common Stock Equivalents, if
the terms and conditions thereunder are more favorable to such investors as the
terms and conditions granted under the Offering Documents, the Offering
Documents shall be deemed automatically amended so as to give the Purchaser the
benefit of such more favorable terms or conditions and the Company shall provide
to Purchaser the benefits thereof including, if applicable, issuing additional
Shares or providing or modifying the Common Stock Equivalents. The Company shall
provide Purchaser with all executed transaction documents relating to any such
sale or issue of Common Stock or Common Stock Equivalents.

 

[SIGNATURE PAGE TO FOLLOW]

 

 11 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the date his
signature has been subscribed and sworn to below.

 

No. of Shares: _____________________   Amount of Subscription:
$_________________       The Shares are to be issued in  
____________________________________________ (check one box):   Print Name of
Investor       [  ] individual name  
____________________________________________     Print Name of Joint Investor
(if applicable) [  ] joint tenants with rights of survivorship        
____________________________________________ [  ] tenants in entirety  
Signature of Investor       [  ] corporation (an officer must sign)  
____________________________________________     Signature of Joint Investor

[  ] partnership (all general partners must sign)

 

[  ] trust

 

[  ] limited liability company

        ___________________________________     Print Name of Trust,
Corporation, Partnership, LLC or other Institutional email address:
_______________________   Investor       fax number: _________________________  
      By:__________________________________________ Subscriber(s) address:    
________________________________  
Title:_________________________________________ ________________________________
        _____________________________________________ Taxpayer ID No.:
_____________________   Name of natural person with voting and dispositive
control over the Shares being subscribed for

 

Accepted as of this day of , 2017

 

BONE BIOLOGICS CORPORATION

 

By: ____________________________________

Stephen LaNeve, Chief Executive Officer

 

 12 

 

 

EXHIBIT A

 

CONFIDENTIAL PURCHASER QUESTIONNAIRE

 

PART I: INFORMATION TO BE PROVIDED BY ALL INVESTORS.

 

A.   Name of Purchaser: _____________________________________________________  
    B.   Accreditation. Check all boxes which correctly describe you:       [  ]
  You are a natural person whose individual net worth, or joint net worth with
your spouse, at the time of purchase, exceeds $1,000,000. For the purposes of
calculating net worth under this paragraph:

 

  ● your primary residence cannot be included as an asset;         ●
indebtedness that is secured by your primary residence, up to the estimated fair
market value of the primary residence at the time of the sale of securities, is
not included as a liability except that if the amount of such indebtedness
outstanding at the time of the sale of securities exceeds the amount outstanding
60 days before such time, other than as a result of the acquisition of the
primary residence, the amount of such excess is included as a liability; and    
    ● indebtedness that is secured by your primary residence in excess of the
estimated fair value of the primary residence at the time of the sale of
securities is included as a liability.

 

[  ] You are a natural person who had an individual income in excess of $200,000
in each of the two most recent years or a joint income with your spouse in
excess of $300,000 in each of those years and have a reasonable expectation of
reaching the same income level during the current year.     [  ] You are a
director of the Company.     [  ] You have total assets in excess of $5,000,000
and were not formed for the specific purpose of acquiring the securities offered
by the Company and are any of the following: a corporation, a partnership, a
Massachusetts or similar business trust, or an organization described in Section
501(c)(3) of the Internal Revenue Code.     [  ] You are a bank or savings and
loan association or other institution acting in your individual or fiduciary
capacity.     [  ] You are a broker or dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934.     [  ] You are an insurance company.  
  [  ] You are an investment company or business development company under the
Investment Company Act of 1940.     [  ] You are a private business development
company under the Investment Advisers Act of 1940.

 

 13 

 

 

[  ] You are a Small Business Investment Company licensed by the U.S. Small
Business Administration under 301(c) or (d) of the Small Business Investment Act
of 1958.

 

[  ] You are a trust, not formed for the specific purpose of acquiring the
Shares offered by the Company, with total assets in excess of $5,000,000 and
whose purchase is directed by a sophisticated person.

 

[  ] You are an employee benefit plan whose investment decision is being made by
a plan fiduciary, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or an employee benefit plan
whose total assets are in excess of $5,000,000 or a self-directed employee
benefit plan whose investment decisions are made solely by persons that are
“accredited investors” (i.e., they meet any of the standards listed above).

 

[  ] You are an entity as to which all of the equity owners (or, in the case of
a trust, all of the income beneficiaries) are “accredited investors” (i.e., they
must meet one or more of the standards listed above).

 

[  ] None of the above.

 

C. Provide Answers to the Following Questions:

 

1. Are you directly or indirectly an affiliate or associate of any member firm
of the Financial Industry Regulatory Authority, Inc. (“FINRA”)?

 

  [  ] Yes   [  ] No

 

  An “affiliate” of a specified person is a person that directly or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with the specified person.       The term “associate” means (1)
any corporation or organization (other than the Company or any subsidiary) or
which you are an officer or partner, or of which you are, directly or
indirectly, the owner beneficially of 10% or more of any class or equity
securities, (2) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
fiduciary capacity, or (3) any relative or spouse, who has the same home as such
person or who is a director or officer of the Company of any of its
subsidiaries.       If yes, please describe your affiliation or association:

 

2. Have you made any subordinated loans to any member of FINRA?

 

  [  ] Yes   [  ] No

 

  If yes, please set forth the details of the loan(s) including the original
amount(s), date(s), interest rate(s), other material terms, and amount(s)
outstanding as of the date hereof:

 

3. Are you subject to any “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualifying Event”)? For
the purposes of this question, if you are not a natural person(s) and the
subscription is being made by a corporation, partnership, or limited liability
company or partnership, or association, joint stock corporation or any other
entity, “you” means all officers, directors and 5% or greater shareholders of
the entity subscriber. Prior to responding to this question, please carefully
review Annex 1 to this Confidential Purchaser Questionnaire which contains the
full text of these rules.

 

  [  ] Yes   [  ] No

 

 14 

 

 

If your answer is “yes,” please provide the complete details regarding such
action(s) and attach copies of all relevant documents.

 

4. Are you subject to any pending action which if determined in a manner adverse
to you could result in a Disqualifying Event? For the purposes of this question,
if you are not a natural person(s) and the subscription is being made by a
corporation, partnership, or limited liability company or partnership, or
association, joint stock corporation or any other entity, “you” means all
officers, directors and 5% or greater shareholders of the entity subscriber.
Prior to responding to this question, please carefully review Annex 1 to this
Confidential Purchaser Questionnaire which contains the full text of these
rules.

 

  [  ] Yes   [  ] No

 

If your answer is “yes,” please provide the complete details regarding such
action(s) and attach copies of all relevant documents.

 

 15 

 

 

PART II: INFORMATION TO BE PROVIDED BY INDIVIDUAL INVESTORS:

 

Identify the state in which you maintain your principal residence:
___________________________

 

Occupation: ___________________________________________________________________

 

Employer: _____________________________________________________________________

 

If self-employed, provide the following information:

 

Name of business: ______________________________________________________________

 

Length of time engaged in current business: _______ years.

 

The current value of my liquid assets (cash, marketable securities, cash
surrender value of my life insurance and other items easily convertible into
cash) is sufficient to provide for my current needs and possible personal
contingencies:

 

  [  ] Yes   [  ] No

 

Education:

 

Year   School   Field of Study   Degree   Date Conferred  



     

 

Please indicate the frequency of your investment in marketable securities, i.e.,
those where prices are quoted regularly on exchange or in the over-the-counter
market:

 

  [  ] often   [  ] occasionally   [  ] seldom   [  ] never

 

Do you consider yourself to be an experienced and sophisticated investor?

 

  [  ] Yes   [  ] No

 

Do you alone, or with your Purchaser Representative, have such knowledge and
experience in financial and business matters that you are capable of evaluating
the risks and merits of this investment and feel that you can afford a loss of
your entire investment in the Company?

 

  [  ] Yes   [  ] No

 

 16 

 

 

PART III: INFORMATION TO BE PROVIDED BY PURCHASERS OTHER THAN INDIVIDUALS

 

Identify type of entity (corporation, trust, limited liability company,
partnership or other entity):

 

 

 

Identify jurisdiction under the laws of which the entity is organized:
____________________

 

Identify the date the entity was organized:
_______________________________________

 

Identify jurisdiction where the entity’s principal place of business is
located:_____________

 

Describe principal business conducted: _________________________________________

 

(You may be asked to furnish a copy of a properly certified company resolution
or organizational documents authorizing the purchaser to make an investment of
this type).

 

 17 

 

 

PART IV: SIGNATURE

 

The undersigned hereby represents and warrants that all of its answers to this
Purchaser Questionnaire are true as of the date of its execution of the
Agreement pursuant to which it subscribed for the Shares.

 

      Name of Purchaser (please print)   Name of Co-Purchaser (please print)    
        Signature of Purchaser (Entities, please   Signature of Co-Purchaser
provide signature of Purchaser’s duly     authorized signatory.)    

 

      Name of Signatory (entities only)(please print)                 Title of
Signatory (entities only)(please print)           Date: _______________________
   

 

 18 

 

 

Annex 1

 

“Bad Actor” Disqualification

Rules 506(d)(1) and (2) of the Securities Act of 1933

 

(d) “Bad Actor” disqualification. (1) No exemption under this section shall be
available for a sale of securities if the issuer; any predecessor of the issuer;
any affiliated issuer; any director, executive officer, other officer
participating in the Offering, general partner or managing member of the issuer;
any beneficial owner of 20% or more of the issuer’s outstanding voting equity
securities, calculated on the basis of voting power; any promoter connected with
the issuer in any capacity at the time of such sale; any investment manager of
an issuer that is a pooled investment fund; any person that has been or will be
paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with such sale of securities; any general partner or managing member
of any such investment manager or solicitor; or any director, executive officer
or other officer participating in the Offering of any such investment manager or
solicitor or general partner or managing member of such investment manager or
solicitor:

 

(i) Has been convicted, within ten years before such sale (or five years, in the
case of issuers, their predecessors and affiliated issuers), of any felony or
misdemeanor:

 

  (A) In connection with the purchase or sale of any security;         (B)
Involving the making of any false filing with the Commission; or         (C)
Arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities;

 

(ii) Is subject to any order, judgment or decree of any court of competent
jurisdiction, entered within five years before such sale, that, at the time of
such sale, restrains or enjoins such person from engaging or continuing to
engage in any conduct or practice:

 

  (A) In connection with the purchase or sale of any security;         (B)
Involving the making of any false filing with the Commission; or         (C)
Arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities;

 

(iii) Is subject to a final order of a state securities commission (or an agency
or officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the U.S. Commodity Futures
Trading Commission; or the National Credit Union Administration that:

 

(A) At the time of such sale, bars the person from:

 

  (1) Association with an entity regulated by such commission, authority,
agency, or officer;         (2) Engaging in the business of securities,
insurance or banking; or         (3) Engaging in savings association or credit
union activities; or

 

 19 

 

 

(B) Constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within ten
years before such sale;

 

(iv) Is subject to an order of the Commission entered pursuant to section 15(b)
or 15B(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78 o (b) or 78 o
-4(c)) or section 203(e) or (f) of the Investment Advisers Act of 1940 (15
U.S.C. 80b-3(e) or (f)) that, at the time of such sale:

 

  (A) Suspends or revokes such person’s registration as a broker, dealer,
municipal securities dealer or investment adviser;         (B) Places
limitations on the activities, functions or operations of such person; or      
  (C) Bars such person from being associated with any entity or from
participating in the Offering of any penny stock;

 

(v) Is subject to any order of the Commission entered within five years before
such sale that, at the time of such sale, orders the person to cease and desist
from committing or causing a violation or future violation of:

 

  (A) Any scienter-based anti-fraud provision of the federal securities laws,
including without limitation section 17(a)(1) of the Securities Act of 1933 (15
U.S.C. 77q(a)(1)), section 10(b) of the Securities Exchange Act of 1934 (15
U.S.C. 78j(b)) and 17 CFR 240.10b-5, section 15(c)(1) of the Securities Exchange
Act of 1934 (15 U.S.C. 78 o (c)(1)) and section 206(1) of the Investment
Advisers Act of 1940 (15 U.S.C. 80b-6(1)), or any other rule or regulation
thereunder; or         (B) Section 5 of the Securities Act of 1933 (15 U.S.C.
77e).

 

(vi) Is suspended or expelled from membership in, or suspended or barred from
association with a member of, a registered national securities exchange or a
registered national or affiliated securities association for any act or omission
to act constituting conduct inconsistent with just and equitable principles of
trade;

 

(vii) Has filed (as a registrant or issuer), or was or was named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the Commission that, within five years before such sale, was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, at the time of such sale, the subject of an investigation or
proceeding to determine whether a stop order or suspension order should be
issued; or

 

(viii) Is subject to a United States Postal Service false representation order
entered within five years before such sale, or is, at the time of such sale,
subject to a temporary restraining order or preliminary injunction with respect
to conduct alleged by the United States Postal Service to constitute a scheme or
device for obtaining money or property through the mail by means of false
representations.

 

(2) Paragraph (d)(1) of this section shall not apply:

 

(i) With respect to any conviction, order, judgment, decree, suspension,
expulsion or bar that occurred or was issued before September 23, 2013;

 

(ii) Upon a showing of good cause and without prejudice to any other action by
the Commission, if the Commission determines that it is not necessary under the
circumstances that an exemption be denied;

 

 20 

 

 

(iii) If, before the relevant sale, the court or regulatory authority that
entered the relevant order, judgment or decree advises in writing (whether
contained in the relevant judgment, order or decree or separately to the
Commission or its staff) that disqualification under paragraph (d)(1) of this
section should not arise as a consequence of such order, judgment or decree; or

 

(iv) If the issuer establishes that it did not know and, in the exercise of
reasonable care, could not have known that a disqualification existed under
paragraph (d)(1) of this section.

 

(3) For purposes of paragraph (d)(1) of this section, events relating to any
affiliated issuer that occurred before the affiliation arose will be not
considered disqualifying if the affiliated entity is not:

 

(i) In control of the issuer; or

 

(ii) Under common control with the issuer by a third party that was in control
of the affiliated entity at the time of such events.

 

 21 

 

 